PER CURIAM:
This appeal consolidates forty-eight individual appeals arising out of multidistrict litigation in In re Denture Cream Products Liability Litigation, 1:09-md-02051-CMA. In their complaints, Plaintiffs alleged that Defendants produced a denture cream that caused Plaintiffs to develop a condition known as copper deficiency myelopathy.
In 2015, the district court issued an order granting Defendants’ Daubert1 motion to exclude all or part of the testimony of Plaintiffs’ general causation expert witnesses. The parties stipulated that this order was case-dispositive, meaning that without the ability to prove general causation, Plaintiffs could not prevail. Given that stipulation, the district court issued orders dismissing the Plaintiffs’ cases with prejudice. In its orders of dismissal, the court referenced the 2015 Daubert order, as well as a 2013 order precluding testimony by any treating physicians of Plaintiffs who had not produced Rule 26(a)(2)(B) reports.
Plaintiffs now appeal these orders of dismissal and, more particularly, the Daubert and Rule 26(a)(2)(B) orders identified above. After carefully reviewing the parties’ briefs and the record, and with the benefit of oral argument, we find no reversible error in either of the district court’s orders.
AFFIRMED.

. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).